GRIFFIN, J.
Eddie B. Pickard [“Pickard”] appeals his conviction for possession of a firearm by a convicted felon.
We reject Pickard’s claim that the trial court erred by denying Pickard’s motion for a judgment of acquittal on the issue of constructive possession of weapons found in the jointly occupied vehicle. One of the *1217guns was found in the seat occupied by Pickard, and evidence was introduced indicating that the gun was in that seat when he was in the vehicle. This evidence creates a question for the jury on the possession issue.
AFFIRMED.
COBB and ORFINGER, R.B., JJ., concur.